Case 2:15-cv-08233-R-JC Document 67 Filed 10/09/18 Page 1 of 2 Page ID #:3530



  1 Damon D. Mircheff (State Bar No. 216257)
    dmircheff@rutan.com
  2 Proud Usahacharoenporn (State Bar No. 278204)
    pusaha@rutan.com
  3 RUTAN & TUCKER, LLP
    611 Anton Boulevard, Suite 1400
  4 Costa Mesa, California 92626-1931
    Telephone: 714-641-5100
  5 Facsimile: 714-546-9035
  6 Attorneys for Defendants
    IronMag Labs, LLC and
  7 Robert DiMaggio
  8                           UNITED STATES DISTRICT COURT
  9                          CENTRAL DISTRICT OF CALIFORNIA
 10
 11 NUTRITION DISTRIBUTION LLC, an          Case No. 2:15-cv-08233-R-JC
    Arizona Limited Liability Company,      Hon. Manuel L. Real
 12
               Plaintiff,                    DEFENDANTS’ FURTHER
 13       vs.                                REQUEST FOR JUDICIAL NOTICE
                                             IN SUPPORT OF OPPOSITION TO
 14   IronMag Labs, LLC, a Nevada Limited PLAINTIFF’S MOTION FOR
      Liability Company, Robert DiMaggio, an PARTIAL SUMMARY JUDGMENT
 15   individual, and DOES 1 through 10,
      inclusive,
 16                                          Hearing:
                   Defendants.               Date:         October 15, 2018
 17                                          Time:         10:00 a.m.
                                             Courtroom:    880
 18
 19                                        Date Action Filed:    October 21, 2015
                                           Discov, Cutoff:       October 15, 2018
 20                                        Pretrial Conf.:       November 5, 2018
                                           Trial Date:           December 4, 2018
 21
 22
 23
 24
 25 / / /
 26 / / /
 27 / / /
 28 / / /
                                                    DEFS’ FURTHER RJN FOR OPPN. TO MOT.
      1069/101901-0006
                                                          FOR PART. SUMMARY JUDGMENT
      12931595.1 a10/09/18                                       Case no. 2:15-cv-08233-R-JC
Case 2:15-cv-08233-R-JC Document 67 Filed 10/09/18 Page 2 of 2 Page ID #:3531



  1             TO THE HONORABLE COURT, AND TO PLAINTIFF AND ITS
  2 ATTORNEYS OF RECORD:
  3             PLEASE TAKE NOTICE that that pursuant to the Federal Rules of
  4 Evidence, Rule 201, defendants IronMag Labs, LLC and Robert DiMaggio
  5 (collectively, “Defendants”) submit this Further Request for Judicial Notice in
  6 support of their Opposition to Plaintiff Nutrition Distribution, LLC’s (“Plaintiff”)
  7 Motion for Partial Summary Judgment (“Plaintiff’s Motion”), and respectfully
  8 request the Court take judicial notice of the following documents filed with the
  9 Court in this action that were not available when Defendants filed their Opposition
 10 to Plaintiff’s Motion on September 24, 2018:
 11             1.           Defendants’ Motion for Summary Judgment or, in the Alternative,
 12 Motion of Partial Summary Judgment, filed on October 5, 2018, Dkt. Nos. 61 and
 13 61-1;
 14             2.           Declaration of Damon Mircheff in support of Defendants’ Motion for
 15 Summary Judgment or, in the Alternative, Motion of Partial Summary Judgment,
 16 filed on October 5, 2018 in this action, Dkt. Nos. 61-2 through 61-11.
 17
 18 Dated: October 9, 2018                              RUTAN & TUCKER, LLP
 19
                                                        By: /s/ Damon Mircheff
 20                                                         Damon D. Mircheff
                                                            Attorneys for Defendants
 21                                                         IronMag Labs, LLC and Robert
                                                            DiMaggio
 22
 23
 24
 25
 26
 27
 28
                                                                DEFS’ FURTHER RJN FOR OPPN. TO MOT.
      1069/101901-0006
                                                                      FOR PART. SUMMARY JUDGMENT
      12931595.1 a10/09/18                             -2-                   Case no. 2:15-cv-08233-R-JC
